REINHARDT, Circuit Judge,
dissenting,
with whom PREGERSON and THOMAS, Circuit Judges, join:
Although the majority is correct that United States v. Arvizu, 534 U.S. 266, 122 S.Ct. 744, 151 L.Ed.2d 740 (2002), held that “[e]ven innocent, noncriminal acts can foster reasonable suspicion in the- total context,” Majority at 1080, it errs in ignoring the distinction between the innocent acts in this case and those in Arvizu. Not all acts are equal, and not all innocent acts are suspicious; Moreover, taken together, the acts observed here create a situation far less suspicious: Arvizu used a “primitive dirt road” commonly used to bypass a checkpoint, 534 U.S. at 269, 122 S.Ct. 744; Valdes-Vega stayed on the interstate. Ar-vizu avoided eye contact with a law enforcement officer on an empty road; Valdes-Vega avoided eye contact on a busy highway. Id. at 275-76, 122 S.Ct. 744 (finding that “failure to acknowledge a sighted law enforcement officer” is less “remarkable” when observed on a busy highway than on an empty dirt road). Ar-vizu’s passengers waved “oddly,” and with their knees elevated — a possible sign that *1082their feet rested on contraband, id. at 276-77, 122 S.Ct. 744; Valdes-Vega had neither waving passengers nor elevated knees. Arvizu turned abruptly at the last place possible to avoid a checkpoint, id. at 271, 122 S.Ct. 744; Valdes-Vega went through the checkpoint. Finally, Arvizu’s trip corresponded with a Border Patrol shift change, id. at 269, 122 S.Ct. 744, and Valdes-Vega’s did not. While Arvizu indeed instructs us to avoid a “divide and conquer analysis,” id. at 274, 122 S.Ct. 744, it does not require us to ignore the relative probative value of various innocent acts, id. at 277, 122 S.Ct. 744 (“some factors are more probative than others”), or to allow an officer to make a stop based on a “mere hunch,” id. at 274, 122 S.Ct. 744.
Therefore, for the reasons stated above and the reasons stated in Judge Preger-son’s dissent, I also dissent.